DETAILED ACTION
	This action is responsive to 01/21/2022.
	Prior objection to claim 10 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (PCT/CN2018/087207, US Pub. 2019/0294280 A1) in view of Lee et (US Patent 10,620,731 B2).
Regarding claim 1, Zeng discloses a touch display substrate, comprising: a base substrate (base substrate 91-see [0006] and fig. 9), a thin film transistor (at least one TFT 32-see fig. 3 and [0025]), a first touch-control electrode (first touch electrode 314-see fig. 3 and [0025]), a separation pattern (i.e., the pixel definition layer (e.g., 64-see figs. 6-7) is arranged between pixel units-figs. 3 and 6-7), and a first electrode 313 serves as a cathode of the display panel and a second electrode of the display panel in a time division manner-see fig. 3 and [0025]); wherein the base substrate comprises a plurality of pixel units (a plurality of pixel units 23-see fig. 2, [0005], [0007], and [0025]), each pixel unit comprises a first electrode (anode 311-see fig. 3) and a second electrode insulated from each other (i.e., first electrode 313 disposed on the light emitting layer 312 … the first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner -see fig. 3 and [0025]); the separation pattern is arranged between two adjacent pixel units and is made of an insulating material (i.e., the pixel definition layer (e.g., 64-see figs. 6-7) is arranged between pixel units-figs. 3 and 6-7); the first touch-control electrode is arranged at a side of the separation pattern close to the base substrate (see figs. 3 and 6-7); the second touch-control electrode is arranged at a side of the separation pattern away from the base substrate (first electrode 313 is arranged on the pixel definition layer-see fig. 3); the first touch-control electrode and the first electrode are arranged in a same layer (i.e., the anode 311 and the first touch electrode 314 are disposed on the same layer-see fig. 3 and [0025]); and the second touch-control electrode and the second electrode are arranged in a same layer (i.e., the first electrode 313, which serves both as a cathode of the display panel and a second touch electrode-see fig. 3 and [0025]).
Zeng does not appear to expressly disclose a conductive pattern; and wherein an orthographic projection of the second touch-control electrode onto the base substrate is within an orthographic projection of the separation pattern onto the base substrate.
drain/source layer from which drain/source electrodes (DE, SE-see figs. 9 and 11) of, for example, the touch thin film transistor T_TFT are formed is herein equated to the claimed conductive pattern), wherein an orthographic projection of the second touch-control electrode onto the base substrate is within an orthographic projection of the separation pattern onto the base substrate (see, for example, fig. 11 with description in [col. 19, ll. 13-61], which teaches a display device having a touch electrode TCE disposed on the same layer as a first electrode EL1 (e.g., anode) of a pixel PXL, and a dummy electrode DME (herein equated to claimed second touch-control electrode) disposed on a same layer (pixel definition layer PDL) and manufactured through the same process as a second electrode EL2 (e.g., cathode) of the pixel PXL, the dummy electrode DME corresponds to one of two capacitor electrodes spaced apart from each other to allow the pixel definition layer PDL to be disposed between the two capacitor electrodes as an insulating layer (dielectric). As shown in fig. 11, an orthographic projection of the dummy electrode DME is within an orthographic projection of the pixel definition layer PDL between the two pixels PXL).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention Zeng of by providing a conductive pattern for supply driving signals to one of the touch electrodes, and to form the second touch-control electrode such that an orthographic projection of the second touch control electrode is within an orthographic projection of the separation pattern, as taught by Lee, which constitutes 
Regarding claim 2, Zeng does not appear to expressly disclose wherein a distance between the first electrode and the first touch-control electrode adjacent to each other ranges from 5µm to 15µm.
Lee, in for example, fig. 11, illustrates a cross-sectional view of a display device, wherein a touch electrode TCE is disposed on a same layer (i.e., passivation layer PSV) as a first electrode EL1 (anode or first electrode of light-emitting element or pixel PXL), and is spaced apart from the first electrode EL1 by a predetermined distance (see [col. 15, ll. 43-63]). Choosing an appropriate “predetermined distance” between the touch electrode TCE and the first electrode EL1 to fall within a particular range, such as the claimed range of 5µm to 15µm, is simply a matter of design choice, which an artisan in the field of endeavor would have gleaned from the teachings of Lee before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Zeng by choosing an appropriate spacing between the first touch electrode and the anode of the OLED pixel, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.  
Regarding claim 3, Zeng discloses wherein the first electrode and the first touch-control electrode are made of an identical material (optionally, the anode 311 and the first touch electrode 314 are obtained by patterning the same layer-see [0026]).
Regarding claim 4, Zeng discloses wherein the second electrode and the second touch-control electrode are made of an identical material (first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner (see fig. 3 and [0025]), and therefore is the same material).
Regarding claim 5, Zeng discloses wherein the first electrode and the first touch-control electrode are made of an identical material (see [0026]), and the second electrode and the second touch-control electrode are made of an identical material (first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner (see fig. 3 and [0025]), and therefore is the same material).
Regarding claim 6, Zeng discloses wherein a drain electrode of the thin trim transistor is connected to the first electrode (the anode of the light-emitting element (e.g., 311) is connected to a source or drain of the TFT 32-see [0007] and fig. 3).
Regarding claim 7 and 14, Zeng discloses further comprising: an organic light-emitting layer arranged between the first electrode and the second electrode (light-emitting layer 312-see fig. 3 and [0025]).  
Regarding claim 8 and 15, Zeng discloses wherein the separation pattern is a black matrix or a pixel defining layer (pixel definition layer (e.g., 64-see figs. 6-7) or black matrix (see embodiment of figs. 4-5, with description in [0032] and [0035])).
Regarding claim 9, Zeng discloses a manufacturing method for a touch display substrate (see [0004] and, for example, fig. 8), comprising: forming a plurality of pixel units on a base substrate (a plurality of pixels 23 (see fig. 2) on a based substrate (e.g., 91)-see fig. 8), wherein each pixel unit comprises a first electrode (anode, e.g., 311-see fig. 3 and [0055]) and a second electrode insulated from each other (first electrode 313, which serves as a cathode-see [0025] and fig. 3); forming a thin film transistor on the base substrate (TFT 32-see fig. 3 and [0025]), wherein a drain electrode of the thin film transistor is connected to the first electrode (see fig. 3, wherein a drain of the DFT 32 is connected to the anode 311); forming a separation pattern between two adjacent pixel units, wherein the separation pattern is made of an insulating material (pixel definition layer (e.g., 64-see figs. 6-7) between adjacent pixel units-see figs. 3 and 6-7); forming a first touch-control electrode on a side of the separation pattern close to the base substrate (first touch electrode 314-see fig. 3 and [0025]); and forming a second touch-control electrode on a side of the separation pattern away from the base substrate (first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner-see fig. 3 and [0026]); wherein the first touch-control electrode and the first electrode are arranged in a same layer (anode 311 and first touch electrode 314 are formed on the same layer-see, for example, fig. 3 and step 104 in fig. 10), and the second touch-control electrode and the second electrode are arranged in a same layer (first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner (see fig. 3 and [0025]), and therefore is the same material).

Lee is relied upon to teach forming a conductive pattern on the base substrate (drain/source layer from which drain/source electrodes (DE, SE-see figs. 9 and 11) of, for example, the touch thin film transistor T_TFT are formed is herein equated to the claimed conductive pattern).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention Zeng of by forming a conductive pattern on the base substrate for supply driving signals to one of the touch electrodes, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., providing touch driving signals to the touch electrodes for detecting location of a touch or multitouch).
Regarding claim 10, Zeng discloses wherein the forming the plurality of pixel units on the base substrate and the forming the first touch-control electrode on the side of the separation pattern close to the base substrate comprise: forming the first electrode and the first touch-control electrode on a first insulating layer through one patterning process (i.e., the anode 311 and the first touch electrode 314 are obtained by patterning the same metal layer (see [0026]) on a planarization layer, e.g., 63 (see fig. 10, steps 103-104 and fig. 6)); wherein the manufacturing method further comprises: forming a second insulating layer covering the first electrode and the first touch-control electrode, after forming the first electrode and the first touch-control electrode on the first insulating layer (i.e., forming a pixel definition layer on the anode, the first touch electrode, and the planarization layer-see fig. 3, also fig. 8, step 105), wherein the second insulating layer comprises a second via-hole through which the first electrode is exposed; (see, for example, fig. 3, wherein the pixel definition layer has openings exposing the anode 314); and forming an organic light-emitting layer, wherein the organic light-emitting layer is connected to the first electrode via the second via-hole (as shown in fig. 3 with description in [0025], the light-emitting layer is disposed on the anode through the openings in the pixel definition layer), and an orthographic projection of the separation pattern onto the base substrate at least covers an orthographic projection of the first touch-control electrode onto the base substrate (see, for example, fig. 3-first touch electrode 314 is disposed on a side of the pixel definition layer closer to the substrate and between pixel units and is fully covered by the pixel definition layer); and wherein the forming the plurality of pixel units on the base substrate and the forming the second touch-control electrode on the side of the separation pattern away from the base substrate comprises: forming the second electrode and the second touch-control electrode through one patterning process (the first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner, and, therefore, the same patterning process), wherein an orthographic projection of the second electrode onto the base substrate is within an orthographic projection of the first electrode onto the base substrate (see fig. 3-first electrode 313 overlaps anode 311), and an orthographic projection of the second touch-control electrode onto the base substrate is within the orthographic projection of the first touch-control electrode onto the base substrate (as shown in fig. 3, first electrode 313 (which also serves as second touch electrode) overlaps the first touch electrode 314).
Zeng does not appear to expressly disclose wherein the manufacturing method further comprising: forming a first insulating layer covering the conductive pattern; forming a first via-hole in the first insulating layer to expose the conductive pattern, wherein the first touch-control electrode is connected to the conductive pattern via the first via-hole, and an orthographic projection of the second touch-control electrode onto the base substrate is within an orthographic projection of the separation pattern onto the base substrate.
Lee is further relied upon to teach wherein the manufacturing method further comprising: forming a first insulating layer covering the conductive pattern (passivation layer PSV covering drain/source layer (herein equated to the claimed conductive pattern) from which drain/source of the touch thin film transistor (T_TFT) and pixel thin film transistor (P_TFT) are formed-see fig. 11); forming a first via-hole in the first insulating layer to expose the conductive pattern (see fig. 11 with description in [col. 15, ll. 57-61]), wherein the first touch-control electrode is connected to the conductive pattern via the first via-hole (see fig. 11 with description in [col. 15, ll. 57-61], which further teaches that the touch electrode TCE is connected to the drain electrode DE of the touch thin film transistor T_TFT through a contact hole defined through the passivation layer PSV), and an orthographic projection of the second touch-control electrode onto the base substrate is within an orthographic projection of the separation pattern onto the base substrate (see, for example, fig. 11 with description in [col. 19, ll. 13-61], which teaches a display device having a touch electrode TCE disposed on the same layer as a first electrode EL1 (e.g., anode) of a pixel PXL, and a dummy electrode DME (herein equated to claimed second touch-control electrode) disposed on a same layer (pixel definition layer PDL) and manufactured through the same process as a second electrode EL2 (e.g., cathode) of the pixel PXL, the dummy electrode DME corresponds to one of two capacitor electrodes spaced apart from each other to allow the pixel definition layer PDL to be disposed between the two capacitor electrodes as an insulating layer (dielectric). As shown in fig. 11, an orthographic projection of the dummy electrode DME is within an orthographic projection of the pixel definition layer PDL between the two pixels PXL).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention Zeng of by providing a conductive pattern for supply driving signals to one of the touch electrodes, and to form the second touch-control electrode such that an orthographic projection of the second touch control electrode is within an orthographic projection of the separation pattern, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., a capacitive touch panel utilizing a separation pattern (herein, pixel definition layer) as a dielectric layer for the capacitive touch electrodes).
Regarding claim 11, Zeng discloses a touch display device, comprising the touch display substrate according to claim 1 (see figs. 1-12 and [0001]).
Regarding claim 12, Zeng discloses a driving method, applied to the touch display device according to claim 11, comprising: applying, at a display stage, display see, for example, [0025]-[0029], which further discloses that the first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner (see [0025]) … in a frame, the first electrode 313 is used as a cathode in the first half-frame, and the first electrode 313 is used as a touch electrode in a second half-frame (see [0029])).  
Regarding claim 13, Zeng discloses further comprising: a thin film transistor formed on the base substrate (TFT 32-see fig. 3 and [0025]), wherein a drain electrode of the thin trim transistor is connected to the first electrode (the anode of the light-emitting element (e.g., 311) is connected to a source or drain of the TFT 32-see [0007] and fig. 3).  
Regarding claim 16, Zeng does not appear to expressly disclose wherein a distance between the first electrode and the first touch-control electrode adjacent to each other ranges from 5µm to 15µm.
Lee, in for example, fig. 11, illustrates a cross-sectional view of a display device, wherein a touch electrode TCE is disposed on a same layer (i.e., passivation layer PSV) as a first electrode EL1 (anode or first electrode of light-emitting element or pixel PXL), and is spaced apart from the first electrode EL1 by a predetermined distance (see [col. 15, ll. 43-63]). Choosing an appropriate “predetermined distance” between the touch electrode TCE and the first electrode EL1 to fall within a particular range, such as the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Zeng by choosing an appropriate spacing between the first touch electrode and the anode of the OLED pixel, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.  
Regarding claim 17, Zeng discloses wherein the first electrode and the first touch-control electrode are made of an identical material (see [0026]), and the second electrode and the second touch-control electrode are made of an identical material (first electrode 313 serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner (see fig. 3 and [0025]), and therefore is the same material).
Regarding claim 18, Zeng discloses wherein the touch display substrate further comprises a thin film transistor formed on the base substrate (TFT 32-see fig. 3 and [0025]), wherein a drain electrode of the thin trim transistor is connected to the first electrode (the anode of the light-emitting element (e.g., 311) is connected to a source or drain of the TFT 32-see [0007] and fig. 3).
Regarding claim 19, Zeng discloses wherein the touch display substrate further comprises an organic light-emitting layer arranged between the first electrode and the second electrode (light-emitting layer 312-see fig. 3 and [0025]).  
Regarding claim 20, wherein the separation pattern is a black matrix or a pixel defining layer (pixel definition layer (e.g., 64-see figs. 6-7) or black matrix (see embodiment of figs. 4-5, with description in [0032] and [0035])).
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant Remarks, pg. 7-8) that Zeng is not a valid prior art reference to the subject of the instant application. 
The Examiner respectfully disagrees for at least the following reasons: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
Applicant argued (see Applicant Remarks, pg. 9-10) that at least the limitations of “the first touch-control electrode is arranged at a side of a separation pattern close to the base substrate, the second touch-control electrode is arranged at a side of the separation pattern away from the base substrate” in the present claim 1 are not disclosed, taught or suggest by the cited reference(s). 
The Examiner respectfully disagrees for at least the following reasons: Zeng, in for example fig. 3, teaches a first touch electrode 314 disposed on a side of a separation pattern (pixel definition layer) close to a base substrate, and a first electrode 313 that serves as a cathode of the display panel and a second touch electrode of the display panel in a time division manner, the first electrode 313 disposed at a side of the separation pattern (pixel definition layer) away from the base substrate. Similarly, Lee teaches a first touch-control electrode (TCE) disposed on a side of a separation pattern  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, firstly, the spacer 32 and the pixel definition layer 30 are both stacked between the first and the second touch-control electrodes, secondly, the pixel definition layer 30 and the spacer 32 are both insulating layers and both play the role of a dielectric between the touch-control electrodes. Therefore, the pixel definition layer 30 and the spacer 32, based on BRI, can be reasonably gleaned as the claimed separation pattern (i.e., an insulation layer between two capacitive electrodes). The spacer 32 can simply be deemed as an extension of the pixel definition layer 32 that allows for formation of the second touch-control electrode at the same level as the second pixel electrode 33 (which can be realized as a single layer). The Examiner therefore contends that the aforementioned limitations are taught by the references of record and the rejection is proper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng (US Patent 10,720,475)-see fig. 1, which illustrates an OLED display panel with embedded touch electrode having a first touch electrode 400, second touch electrode 600, and an insulation layer (first planer layer 500) serving as a dielectric layer (separation pattern) between the two electrodes.
Shen et al. (US Patent 10,636,848)-see fig. 2, which illustrates a capacitive force sensor having one electrode being a reflective electrode layer 7 disposed on the same layer (planarization layer 6) as anode layer of an OLED light emitting unit 10, a pixel definition layer 8, an optical spacer 9, and an ITO (indium tin oxide) layer 15 as another electrode of the capacitive force sensor, stacked in that order on the planarization layer 6. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.